DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Information Disclosure Statement
The information disclosure statement filed 29 January 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claim 13 is objected to because of the following informalities:  It appears as though a word is needed between “having” and “different”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 1 recites the limitation "the longitudinal length" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the exterior".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the interior".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 6-12 and 16-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Korean Patent # 10-2012-0021975 to Fixon Construction.
Regarding claim 1, Fixon teaches in Figure 1, a method of assembling [easy to assemble (Paragraph 0008)] a corrugated structure (10) [cylindrical body (Paragraph 0032)] formed of corrugated metal plates (100, Fig 2) (Paragraph 0001), Figure 2 shows the corrugated structure having corrugations (Paragraph 0008) extending transversely of the longitudinal length of the corrugated structure (10), at least some of the corrugated metal plates (100) comprising a longitudinal flange (122) [vertical flange (Paragraph 0012)] extending from each longitudinal edge and a transverse flange (131) [flange plate (Paragraph 0012)] extending from each transverse edge, Figures 4 and 5 showing at least some of the flanges (122 and 131) comprising alignment features (122b, 122c, 132 and 133) (Paragraphs 0047 and 0048), the method comprising: bringing adjacent plates 
Regarding claim 2, Fixon teaches in Figure 2, the flanges (122) are on the exterior of the corrugated structure (10) [new plates would be brought in from the side], and wherein the installing is performed outside the corrugated structure (10) [as the corrugated structure is in place, the new plate is brought in from outside the structure].
Regarding claim 3, Fixon teaches in Figure 3, the flanges (131) are on the interior of the corrugated structure (10) [below the plate], and wherein the installing is performed inside the corrugated structure (10) [the bolt is inserted and nut secured below the plate].
Regarding claims 6 and 7, Fixon teaches in Figures 4 and 5, adding sealant in the form of one or more sealant strips (40 and 50) [watertight sheet (Paragraphs 0044 and 0046)] between abutting flanges (122 and 131).
Regarding claim 8, Fixon teaches in Figure 2, at least some of the corrugated metal plates (100) are curved in one or more of a longitudinal direction and a transverse direction [to make the cylindrical body].
Regarding claim 9, Fixon teaches in Figure 2, the corrugated structure (10) is curved [cylindrical body (Paragraph 0032)], and wherein the longitudinal flanges (122) of adjacent plates align to define circumferential flanges of the corrugated structure 
Regarding claim 10, Fixon teaches in Figure 4, the alignment features comprise protrusions (122b) (Paragraph 0047) and notches (122c) (Paragraph 0047) and in Figure 5, the alignment features comprise protrusions (132) (Paragraph 0048) and notches (133) (Paragraph 0048).
Regarding claim 11, Fixon teaches in Figure 4, each of the at least some longitudinal flanges (122) comprise at least one protrusion (122b) or at least one notch (122c), or both.
Regarding claim 12, Fixon teaches in Figure 5, each of the at least some transverse flanges (131) comprise at least one protrusion (132) or at least one notch (133), or both.
Regarding claims 16 and 17, Fixon teaches in Figures 2 and 5, at least one of the corrugated metal plates (100) comprising transverse flanges (131) that extend non-orthogonally from the plate (100) [due to the curved shape (Paragraph 0005) as a keystone plate of the corrugated structure (10) [a central plate at the peak of the curved arch shape].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Korean Patent # 10-2012-0021975 in view of US Patent # 2,536,759 to Martin.
Regarding claims 4 and 5, Fixon teaches a method of assembling a corrugated structure with a transverse flange but does not teach it comprises a first flange portion and a second flange portion. However, Martin teaches in Figure 4, a transverse flange (18) [structural member (Column 3, Line 18)] comprising a first flange portion (18a upper) [flange (Column 3, Lines 20-21)] and a second flange portion (18a lower) [flange (Column 3, Lines 20-21)], wherein each first flange portion (18a upper) has an upturned orientation relative to the plate [as it is above the plate] and each second flange portion (18a lower) has a downturned orientation relative to the plate [as it is below the plate]. It would have been obvious to one of ordinary skill in the art at the time of the invention to have first and second flange portions on the transverse flange in order to give more contact area for connecting between the flange and the plate (Column 3, Lines 32-37).
Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being patentable over Korean Patent # 10-2012-0021975 in view of US Patent # 5,326,191 to Wilson.
Regarding claim 13, Fixon teaches a method of assembling a corrugated structure but does not teach an intermediate plate between adjacent plates having a different corrugation profile. However, Wilson teaches in Figure 7, an intermediate plate (86) [continuous reinforcement (Column 7, Line 22)] between adjacent plates (84) [haunch portions (Column 7, Line 20)] wherein Figures 9A-9D show the continuous reinforcement has a different corrugation profile (Column 10, Lines 7-
Regarding claims 14 and 15, Fixon teaches a method of assembling a corrugated structure but does not teach at least one reinforcement member between adjacent corrugated metal plates. However, Wilson teaches in Figure 1, at least one reinforcement member (26) (Column 5, Line 3) between adjacent corrugated metal plates (12) (Column 5, Lines 27-30) wherein the reinforcement member (26) comprises a reinforcement rib. It would have been obvious to one of ordinary skill in the art at the time of the invention to have a reinforcement member between adjacent plates in order to achieve the necessary loading capacity for larger spans (Column 4, Lines 67-68).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Korean Patent # 10-2012-0021975.
Regarding claim 18, Fixon teaches a method of assembling a corrugated structure but does not teach about the specific pitch and depth the corrugated metal plates. However, it would have been an obvious matter of design choice to specify the pitch and depth for the corrugated metal plates since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In the instant case, it would have been obvious to one of ordinary skill in the art to size pitch and depth of the corrugated metal plates to meet the load criteria for the corrugated structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635